Case 1:13-vv-00493-UNJ Document 23 Filed 04/08/15 Page 1 of 2




    In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-493V
                                        Filed: April 8, 2015

* * * * * * * * * * * * * * * *                            UNPUBLISHED
TERESE WACKROW,                               *
                                              *            Special Master Hamilton-Fieldman
               Petitioner,                    *
                                              *            Joint Stipulation on Damages;
v.                                            *            Tetanus-Diphtheria Vaccine;
                                              *            Guillain- Barré Syndrome;
SECRETARY OF HEALTH                           *            Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                           *            Reasonable Amount Requested
                                              *            To Which Respondent Does Not
               Respondent.                    *            Object.
* * * * * * * * * * * * * * * *
Diana S. Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.
Justine E. Walters, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION1

        On July 19, 2013, Terese Wackrow (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that a Tetanus, Diphtheria, Pertussis (“Tdap”) vaccine administered to her on July 23, 2010
caused her to suffer from Guillain-Barré Syndrome

       On April 7, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation and attorneys’ fees. Respondent denies that the Tetanus-
Diphtheria (“Td”) vaccination caused any injury to Petitioner. Nevertheless, the parties agree to
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
         Case 1:13-vv-00493-UNJ Document 23 Filed 04/08/15 Page 2 of 2



the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages and attorneys’ fees, on
the terms set forth therein.

      The parties stipulate that Petitioner and her attorney shall receive the following
compensation:

           a. A lump sum of $35,000.00 in the form of a check payable to Petitioner; and

           b. A lump sum of $14,908.00, which amount represents reimbursement of a
              Medicaid lien, in the form of a check payable jointly to Petitioner and

                                      County Medical Services
                                      County of San Diego
                                      Attn: Eligibility Operations Division
                                      1255 Imperial Avenue, Suite 446 (MS: 414)
                                      San Diego, California 92101

               Petitioner agrees to endorse this check to County Medical Services.
               Payments made pursuant to paragraphs 8(a) and 8(b) represent
               compensation for all damages that would be available under 42 U.S.C. §
               300aa-15(a).

           c. A lump sum of $9,327.44 in the form of a check payable jointly to Petitioner
              and Petitioner’s attorney, Diana L. Stadelnikas Sedar, Esq., at Maglio,
              Christopher & Toale, PA, for attorneys’ fees and costs available under 42
              U.S.C. § 300aa-15(e), and, in compliance with General Order #9, no out-of-
              pocket expenses were incurred by Petitioner in proceeding on the petition.

       Stipulation ¶ 8.

        The undersigned approves the requested amount for Petitioner’s compensation and for
attorneys’ fees. Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master
3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
Case 1:13-vv-00493-UNJ Document 23-1 Filed 04/08/15 Page 1 of 5
Case 1:13-vv-00493-UNJ Document 23-1 Filed 04/08/15 Page 2 of 5
Case 1:13-vv-00493-UNJ Document 23-1 Filed 04/08/15 Page 3 of 5
Case 1:13-vv-00493-UNJ Document 23-1 Filed 04/08/15 Page 4 of 5
Case 1:13-vv-00493-UNJ Document 23-1 Filed 04/08/15 Page 5 of 5